UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7353


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDGARDO BARRON-ESPINOSA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:13-cr-00259-F-2)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edgardo Barron-Espinosa, Appellant Pro Se.   Jennifer P. May-
Parker, Brian Scott Meyers, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Edgardo Barron-Espinosa appeals the district court’s order

denying relief on his motion for reduction of sentence, 18 U.S.C.

§ 3582 (2012).    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     United States v. Barron-Espinosa, No. 5:13-cr-

00259-F-2   (E.D.N.C.   Sept.   3,   2015). *   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                 AFFIRMED




     * To the extent that Barron-Espinosa seeks to appeal from his
conviction and sentence imposed on September 4, 2014, because we
have previously affirmed this criminal judgment, United States v.
Barron-Espinosa, 608 F. App’x 140 (4th Cir. 2015) (No. 14-4730),
we dismiss the appeal as duplicative and untimely.

                                     2